 

 

Exhibit 10.1

 



 

AMENDMENT OF CONCESSION AGREEMENT

 





between

 



THE CITY OF NEW YORK ACTING BY AND THROUGH ITS DEPARTMENT OF SMALL BUSINESS
SERVICES



 

and



 

FIRSTFLIGHT HELIPORTS, LLC D/B/A SAKER AVIATION SERVICES, as successor in
interest to Saker Aviation Services, Inc.

 




THIS AMENDMENT OF CONCESSION AGREEMENT (this “Amendment”) is made as of the   th
day of , 2016, by and between THE CITY OF NEW YORK, acting by and through its
Department of Small Business Services, (the “City”), having an address at 110
William Street, 7th Floor, New York, New York 10038 and FIRSTFLIGHT HELIPORTS,
LLC D/B/A SAKER AVIATION SERVICES, as successor in interest to Saker Aviation
Services, Inc., a Nevada corporation, having an office at 20 South Street, Pier
6, East River, New York, New York 10004 (the “Operator”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to a Concession Agreement dated as of July 23, 2008 by and
between the City and FirstFlight, Inc. (the “Concession Agreement” or
“Agreement”), and a Consent and Agreement dated September 29, 2009 by and
between the City and FirstFlight Heliports, LLC, a wholly owned subsidiary of
Saker Aviation Services, Inc. f/k/a FirstFlight, Inc. and FirstFlight Heliports,
LLC d/b/a Saker Aviation Services, which agreements were amended by a further
agreement dated February 2, 2016 (the “February Agreement”) (collectively, the
“Original Concession Agreement” or “Original Agreement”), Operator is the fixed
base operator of the Downtown Manhattan Heliport (“DMH”) which consists of 6,300
total square feet of terminal space and 71,900 square feet of barge and pier
space together with all buildings and improvements as generally described in
Exhibit “A” of the Concession Agreement; and

 



WHEREAS, pursuant to the Amended and Restated Maritime Contract between the City
and the New York City Economic Development Corporation (“NYCEDC”), the City has
retained NYCEDC to engage in, inter alia, various activities intended to promote
the economic development of the City’s waterfront property and related
transportation facilities, including the operation of DMH, and in that capacity,
is the Agreement Administrator of the Original Concession Agreement; and

 

WHEREAS, the City and Operator wish to further amend the Original Concession
Agreement as set forth below to extend the term and adjust the Minimum Annual
Guarantee, the use and other ancillary items; and

 



 

 

 



WHEREAS, the Franchise and Concession Review Committee ("FCRC"), has authorized
NYCEDC , on behalf of the New York City Department of Small Business Services,
to use a different procedure to enter into this Amendment.

 

NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained and other good and valuable consideration, the adequacy and receipt of
which are hereby acknowledged, the City and the Operator hereby agree as
follows:

 

1.Definitions. All capitalized terms used herein shall have the meanings
ascribed to them in the Original Concession Agreement, unless otherwise
specifically set forth herein to the contrary. The following definitions shall
be added to Section 1.01 of the Agreement:

 

“Tourist Flight” or “Tourist Flight Operations” means an aircraft first taking
off from DMH, then flying along the Authorized Routes, and then landing back at
DMH.

 

2.Effective Date. This Amendment is effective upon written notice to the
Operator from the Agreement Administrator of registration with the Comptroller
(the “Effective Date”).

 

3.Modification of Concession Agreement. The Original Concession Agreement is
hereby modified as follows:

 

a.As of the Effective Date, Section 2.01 of the Concession Agreement is deleted
in its entirety and replaced with the following:

 

Section 2.01. Term. The initial term of this Agreement (“Initial Term”) shall
commence on the date set forth in a written notice to proceed from Agreement
Administrator (“Commencement Date”) and continue until midnight on April 30,
2021 unless sooner terminated in accordance with the provisions hereof (such
date is hereinafter referred to as the “Expiration Date”). Six (6) months prior
to the expiration of the Agreement, the City, at its sole discretion, may offer
Operator an option to renew the Agreement for a one year period (the “First
Renewal Term”) upon the same terms and conditions applicable during the initial
term except as to the Minimum Annual Guarantee, which, in the event of any such
renewal, shall be as provided in Section 3.01(b) hereof, provided that (1) the
Agreement shall then be in full force and effect in accordance with its terms,
(2) there shall not then exist any uncured default hereunder at the time of
exercise of the option or at the beginning of any extension term and (3)
Operator shall accept the option in writing within ten (10) days of notice. Six
(6) months prior to the expiration of the renewal term, the City, at its sole
discretion, may offer Operator another option to renew the Agreement for an
additional one year period (the “Second Renewal Term,” and together with the
First Renewal Term, the “Renewal Term”) upon the same terms and conditions
applicable during the initial term except as to the Minimum Annual Guarantee,
which, in the event of any such renewal, shall be as provided in Section 3.01(b)
hereof, provided that (1) this Agreement shall then be in full force and effect
in accordance with its terms, (2) there shall not then exist any uncured default
hereunder at the time of exercise of the option or at the beginning of any
extension term and (3) Operator shall accept the option in writing within ten
(10) days of notice. In the event that Operator fails to timely notify Agreement
Administrator in writing of its acceptance of the First Renewal Term or the
Second Renewal Term, as applicable, in the manner provided herein, then Operator
shall have waived or forfeited its right to extend this Agreement for any
renewal term and this Amendment shall expire on the Expiration Date. (The
Initial Term and the Renewal Terms shall be collectively referred to as the
“Term”)



 

 

 



 

b.As of the Effective Date, the following paragraph (x) is added to Section
2.02(a) of the Concession Agreement:

 

(x) In addition to any other reporting and recordkeeping required under the
Agreement, commencing July 1, 2016, and again each month thereafter, within
fifteen (15) calendar days of the first day of the month for the duration of the
Term, the Operator shall cause to be prepared and delivered a monthly report to
The New York City Council (“City Council”) at City Hall, New York, NY 10007,
Attn.: Chief of Staff with a copy to NYCEDC at 110 William Street, New York, NY
10038, Attn.: Senior Director of Aviation, detailing (a) the number of Tourist
Flight Operations conducted out of the DMH for the previous calendar month, (b)
a comparison to the relevant monthly maximum number of Tourist Flight Operations
set forth in Section 2.03 and (c) the number and locations of any deviations of
Tourist Flight Operations from the Authorized Routes which result in flights
over land or piers, including land or piers on Governors Island and Staten
Island. Agreement Administrator shall commission and the Operator shall pay,
within reason, for reports of compliance, to be prepared by an impartial party.

 



c.As of the Effective Date, the following paragraph (xi) is added to Section
2.02(a) of the Concession Agreement:

 



(xi) establish and maintain a system approved by Agreement Administrator to
monitor air quality in the vicinity of DMH for the duration of the Term. All
expenses associated with such monitoring system are to be borne by the Operator.
The Operator shall deliver monthly readings to the City Council with a copy to
Agreement Administrator at the following addresses: (1) to the City Council at
New York City Council, City Hall, New York, NY 10007, Attn.: Chief of Staff; (2)
to Agreement Administrator at NYCEDC, 110 William Street, New York, NY 10038,
Attn.: Senior Director of Aviation.

 



d.As of the Effective Date, the following paragraph (xii) is added to Section
2.02(a) of the Concession Agreement:

 



(xii) actively research available technologies to further mitigate helicopter
noise, reduce emissions, and promote fuel efficiency, and implement any such
technology as it becomes commercially feasible at the sole cost and expense of
the Operator.

 



 

 

 



e.As of the Effective Date, the following paragraph (xiii) is added to Section
2.02(a) of the Concession Agreement:

 



(xiii) ensure that all flights for tour purposes leaving from or coming into DMH
(i) shall not undertake any routes other than those set forth in the 2010
Helicopter Sightseeing Plan (attached hereto as Exhibit M), as modified to
remove the Yankee Stadium routing and as may be further modified from time to
time, (ii) shall not fly over Staten Island while conducting Tourist Flight
Operations originating out of the DMH, (iii) shall not fly over Governors Island
before the Tourist Flight Operations begin and after the Tourist Flight
Operations end even if transitioning to and from DMH, and (iv) provided it is
for tour purposes leaving from or coming into DMH, shall make best efforts,
working in coordination with the air traffic control towers at Newark
International Airport and LaGuardia, to fly at maximum altitudes permitted under
FAA rules while en route to DMH from facilities outside New York City (the
“Authorized Routes”).

 



f.As of the Effective Date, a new Exhibit L is added to the Concession Agreement
in the form attached to this Amendment as Exhibit 2.

 

g.As of the Effective Date, the following paragraph (xiv) is added to Section
2.02(a) of the Concession Agreement:

 



(xiv) make best efforts to prevent helicopters at DMH from idling for a period
greater than ten minutes.

 



h.As of the Effective Date, the fifth paragraph of Section 2.03 of the
Concession Agreement is deleted in its entirety and replaced with the following,
including Exhibit 3 attached hereto:

 



The City or Agreement Administrator may prelude certain types of helicopters
during certain hours of operation. Operator acknowledges that the hours of
operation of DMH for take-offs and landings shall be limited as follows unless
otherwise modified by the City:

 

(i)Monday through Friday to 7:00 a.m. to 10:00 p.m.; Tourist Flights from 9:00
a.m. to 7:00 p.m. only

 

(ii)Saturdays from 7:00 a.m. to 7:00 p.m.; Tourist Flights from 9:00 a.m. to
7:00 p.m. only

 

(iii)Sundays from 7:00 a.m. to 5:00 p.m.; no Tourist Flights

  

Notwithstanding the above, DMH may be used for emergency landings and take-offs
at any time. Emergency landings and take-off shall be those (i) used by any
emergency service of any level of government (e.g., police, fire, military),
(ii) used for time-critical medical treatment purposes, (iii) used in addressing
any conditions where a threat to human life or safety or damage to property is
present or imminent, or (iv) by operators experiencing in-flight mechanical
difficulties.

  

Commencing on June 1, 2016, Tourist Flight Operations shall not exceed three
hundred Tourist Flight Operations on any Saturday.

 



 

 

 



The total number of Tourist Flight Operations existing prior to June 1, 2016
shall be reduced by Fifty Percent (50%) in accordance with the following
implementation schedule:

 



a.Commencing June 1, 2016, the Operator shall implement a Twenty Percent (20%)
reduction in the number of Tourist Flight Operations out of the DMH on a month
to month basis based on peak operational levels as set forth in Row A of the
spreadsheet attached hereto as Exhibit L and incorporated herein by reference,
effectively ensuring that the number of such operations do not exceed Eighty
Percent (80%) of the peak operational levels on a monthly basis thereafter for
the duration of the Term.

 

b.Commencing October 1, 2016, the Operator shall again reduce total number of
Tourist Flight Operations out of the DMH on a monthly basis by a number equal to
Twenty Percent (20%) of the peak operational levels set forth in Row A of
Exhibit L, ensuring that the number of such operations do not exceed Sixty
Percent (60%) of the peak operational levels set forth in Row A of Exhibit L on
a monthly basis thereafter for the duration of the Term.

 

c.The Operator agrees that as of January 1, 2017, the Operator shall again
reduce the total number of Tourist Flight Operations out of the DMH on a monthly
basis by a number equal to Ten Percent (10%) of the peak operational levels set
forth in Row A of Exhibit L, ensuring that the number of Tourist Flight
Operations do not exceed Fifty Percent (50%) of the peak operational levels set
forth in Row A of Exhibit L on a monthly basis thereafter for the duration of
the Term. The parties to this Agreement explicitly acknowledge that the number
of operations represented in Row B of Exhibit L represent a Fifty Percent (50%)
reduction in peak operational levels of Tourist Flight Operations conducted out
of the DMH on a month-to-month basis during calendar year 2015.

 



The City reserves the right to reduce the maximum number of Tourist Flight
Operations by an additional 50% for any or all of the remainder of the Term if:

 



(i)Tourist Flight Operations in any given month exceed the level for that month
set forth in this Section; or

 

(ii)on more than five occasions, other than in cases of emergency, Tourist
Flight Operations cross over land or piers, including those lands or piers on
Governors Island or Staten Island, and are documented as having done so by an
independent professional commissioned by the Agreement Administrator and paid
for by the Fixed Base Operator.

 



Upon each additional occurrence of the facts set forth in subparagraph (i) or
(ii) above, pursuant to the terms herein, the City shall have the right to
reduce the then maximum number of Tourist Flight Operations by an additional
50%.

 



i.As of the Effective Date, Exhibit E referenced in Section 3.01(b) of the
Concession Agreement and attached thereto is deleted in its entirety and
replaced with the document attached hereto as Exhibit 1.

 



 

 

 



j.As of the Effective Date, Section 3.01(g) of the Concession Agreement and
Paragraph 3 of the February Agreement are deleted in their entirety and replaced
with the following:

 

All payments of the Retention Payments and other payments due from Operator
shall be directed to Agreement Administrator at:

 

New York City Economic Development Corporation

 

110 William Street

 

New York, NY 10038

 

Attn: Downtown Heliport Agreement Administrator

 

Or at such other location as Agreement Administrator may from time to time
designate by written notice.

 

k.The following Sections 9.15 and 9.16 are added to the Concession Agreement:

 

Section 9.15. This Amendment and the Original Concession Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to agreements made and to be performed in the State of New York,
excluding New York’s rules regarding conflict of laws and any rule requiring
construction against the party drafting this Amendment and/or the Original
Concession Agreement.

 



Section 9.16. If any one or more of the provisions of this Amendment and the
Original Concession Agreement is deemed invalid, illegal, or unenforceable in
any respect by a court of competent jurisdiction, the validity, legality, and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

4.Miscellaneous.

 

a.This Amendment may not be amended or modified except by a writing signed by
the parties.

 

b.This Amendment constitutes the entire agreement of the parties hereto with
respect to the matters herein amended.

 

c.Captions are inserted for convenience only and will not affect the
construction hereof.

 

d.This Amendment may be executed in counterparts.

 

e.Rights and obligations under this Amendment may not be assigned by the
Operator without the prior written consent of the City, which shall not be
unreasonably delayed or withheld.

 

f.Operator hereby represents and warrants that it has all necessary power and
authority to execute, deliver and perform its obligations under this Amendment.
The undersigned signatory for Operator, by signing this Amendment, personally
warrants that he or she has the power and authority to enter into this Amendment
on behalf of Operator and to bind Operator to the terms and conditions of this
Amendment.

 

g.Notwithstanding the reduction in Tourist Flight Operations set forth in
Paragraphs 7 and 11 of the February Agreement and Section 2.03 of the Concession
Agreement, the City continues to maintain the authority to preclude certain
types of helicopters and further reduce flights pursuant to the terms of Section
2.03 of the Concession Agreement.

 

h.Except as modified by this Amendment, all of the terms and conditions of the
Original Concession Agreement are hereby in all respects ratified and confirmed.
In the event of any inconsistency between the terms of this Amendment and the
Original Concession Agreement, the terms of this Amendment shall prevail.

 

 

 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first written above.

 

 

THE CITY OF NEW YORK acting by and through the NEW YORK CITY DEPARTMENT OF SMALL
BUSINESS SERVICES

 



          By:           Name:           Title:          

 

 





FIRSTFLIGHT HELIPORTS, LLC d/b/a Saker Aviation Services

 



            By:           Name: Ronald J. Ricciardi         Title: President    
   

 

 



APPROVED AS TO FORM



CERTIFIED AS TO LEGAL AUTHORITY:

 



          ACTING CORPORATION COUNSEL                    

 

 

 

 



 

EXHIBIT 1



 

EXHIBIT E

 

Retention Payments Fee Schedule

 



Operator shall pay the City the greater of Minimum Annual Guarantee ("MAG") or
the Percentage of Gross Receipts (collectively, the "Retention Payments").

 



MAG:

 



                  Year 1 2 3 4 5 6 7   Guaranteed Minimum 1,200,000 1,245,000
1,292,250 1,341,863 1,393,956 1,448,654 1,506,086     Updated MAG Extended Term
Optional Term Year 8 9 10 1 2 3 4 5 Guaranteed Minimum 1,148,511 814,855.02
848,098 882,870 919,068 956,749 995,976 1,036,811                      

 



Percentage of Gross Receipts:

 







Percentage of Gross Receipts shall be paid to the City at the rate of 18% of the
first $5 million of Gross Receipts (the “Base Receipts”). Additionally, the City
shall receive 25% of Gross Receipts collected in excess of the Base Receipts.

 



MAG shall be payable in equal monthly installments on the first day of each
month during the Term of this Agreement, except that Retention Payments for Year
9 and subsequent years shall commence on May 1, 2016 and be payable on the first
day of each month thereafter for the remainder of the Term. If at any time the
Percentage of Gross Receipts for a particular operating year becomes applicable,
then, in addition to the monthly installment of the MAG to be paid on the first
day of each month, the Operator shall thereafter for the remainder of such
operating year pay the additional amount due on the twentieth (20) day of each
succeeding month in such operating year.

 



 

 

 



 

EXHIBIT 2

  

EXHIBIT M

 



 

 

 

 [image_001.jpg]

 

 

 

 

 

 

 [image_002.jpg]

 

 

 

 

 

 



 

 



 

 



EXHIBIT 3



EXHIBIT L

 







  Helicopter Flight Operations Downtown Manhattan Heliport (monthly)            
        Calendar Year 2015 Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec Total
Row A Baseline 2319 2216 3413 5732 6456 4607 5645 6673 5487 6979 4766 5008 59301
Row B

Post reduction (50%) Maximum



TFO/Month



1160 1108 1707 2866 3228 2304 2823 3337 2744 3490 2383 2504 296451



 

 

 

 



 

